Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157991(88)(89)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re CHURCHILL/BELINSKI, Minors.                                  SC: 157991                                       Justices
                                                                     COA: 337790
                                                                     Clare CC Family Division:
                                                                       16-000046-NA

  ______________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Asaf Orr and Emily Haan to appear and practice in this case under MCR
  8.126(A) are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 19, 2018

                                                                               Clerk